Appeal by defendant from an order of the Supreme Court, Kings County, dated May 8, 1979, which awarded a counsel fee of $1,250 to plaintiffs attorney to be used in opposing defendant’s appeal from a prior order modifying the child support provisions in a judgment of divorce. Order reversed, without costs or disbursements, and the matter is remanded to Special Term for a de novo hearing to determine the relative financial circumstances of the parties so as to permit a proper allocation of the counsel fee of $1,250. Special Term decided to award counsel fees in the matter solely on conflicting affidavits and written statements of financial worth. In the light of the holdings in Orr v Orr (440 US 268) and Childs v Childs (69 AD2d 406), we deem it necessary that a hearing be held to do justice between the contending parties. Mollen, P. J., Titone, O’Connor, Cohalan and Margett, JJ., concur.